JOURNAL ENTRY {¶ 1} Appellant has moved this court to reconsider our decision and order, which was journalized on September 29, 2004, and which affirmed the Medina County Court of Common Pleas' judgment granting Appellee's motion for a directed verdict and imposed sanctions on Appellant for bringing a frivolous appeal. Appellee has responded to the motion.
 {¶ 2} In determining whether to grant a motion for reconsideration, a court of appeals must review the motion to see if it calls to the attention of the court an obvious error in its decision or if it raises issues not considered properly by the court. Garfield Hts. City School Dist. v. State Bd. of Edn.
(1992), 85 Ohio App.3d 117. Appellant argued that the decision should be reconsidered because, while this court imposed sanctions on Appellant, the last paragraph of the opinion stated that there were reasonable grounds for the appeal.
 {¶ 3} The court finds that the motion for reconsideration in this case indeed calls attention to an obvious error. Appellant's motion for reconsideration is granted. Upon reconsideration, the decision dated September 29, 2004 is hereby amended on page 19 to state as follows: "The Court finds that there were no reasonable grounds for this appeal." The motion is granted and the decision is amended.